Citation Nr: 0920219	
Decision Date: 05/29/09    Archive Date: 06/08/09

DOCKET NO.  04-29 663	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs (VA) Regional Office (RO) 
in Winston-Salem, North Carolina




THE ISSUES

1.  Entitlement to service connection for claimed 
posttraumatic stress disorder (PTSD).  

2.  Entitlement to service connection for a claimed obsessive 
compulsive disorder (OCD).  

3.  Entitlement to service connection for a claimed mixed 
personality disorder.  

4.  Entitlement to service connection for claimed diabetes 
mellitus.

5.  Entitlement to service connection for claimed arthritis 
of multiple joints.  






ATTORNEY FOR THE BOARD

A. D. Jackson, Counsel



INTRODUCTION

The Veteran served on active duty from April 1971 to March 
1972.  

This matter initially came before the Board of Veterans' 
Appeals (Board) on appeal from September 2002 and July 2003 
rating decisions by the RO.  

The Board remanded the case to the RO in April 2007 in order 
to afford the Veteran with an opportunity to appear for a 
hearing.  He failed to report on two occasions for scheduled 
hearings.  

In July 2008, the Board again remanded the case for 
additional development of the record.  



FINDINGS OF FACTS

1.  The Veteran is shown to have manifested a personality 
disorder while on active duty.  

2.  An innocently acquired psychiatric disorder is not shown 
to have been clinically present until many years after 
service.  

3.  The currently demonstrated OCD is not shown to be due a 
documented event or incident of the Veteran's period of 
active service.  

4.  The Veteran is not shown to have engaged in combat with 
the enemy or to have been exposed to any herbicide during 
service.  

5.  The Veteran is not shown to have a diagnosis of PTSD due 
to a verified or potentially verifiable stressor event or 
other incident of his period of active service.  

6.  The Veteran is not shown to have manifested complaints or 
findings of diabetes mellitus in service or for many years 
thereafter.  

7.  The currently demonstrated diabetes mellitus is not shown 
to be due to documented Agent Orange exposure or another 
event or incident of the Veteran's active service.  

8.  The Veteran currently is not shown to suffer from an 
arthritic disease entity of multiple joints or arthritis of 
any individual joint that is causally linked to an episode of 
injury or other incident of his active service.  

9.  The currently demonstrated arthritis of the left 
shoulder, the cervical spine and that lumbar spine is not 
shown to have it clinical onset in service or otherwise to be 
due an identified injury or event of the Veteran's period of 
active service.  



CONCLUSIONS OF LAW

1.  The Veteran does not have innocently acquired psychiatric 
disability, to include PTSD, due to disease or injury that 
was incurred in or aggravated by active military service; nor 
may a psychosis be presumed to have been incurred therein; a 
personality disorder is not a disease or injury for VA 
compensation purposes.  38 U.S.C.A. §§ 1101, 1110, 1112, 
1113, 1137, 5107 (West 2002); 38 C.F.R. §§ 3.102, 3.303, 
3.304, 3.307, 3.309 (2008).  

2.  The Veteran's disability manifested by diabetes mellitus 
is not due to disease or injury that was incurred in or 
aggravated by active service; nor may it be presumed to have 
been incurred therein; nor may it be presumed to be due to 
Agent Orange exposure.  38 U.S.C.A. §§ 1110, 1112 
(West 2002); 38 C.F.R. §§ 3.303, 3.307, 3.309(a), (e) (2008).  

3.  The Veteran does not have disability manifested by 
arthritis of multiple joints due to disease or injury that 
was incurred in or aggravated by active service; nor may any 
be presumed to have been incurred therein.  38 U.S.C.A. 
§§ 1110, 1112, 1137, 5107 (West 2002); 38 C.F.R. §§ 3.303, 
3.307, 3.309 (2008).  

4.  The Veteran's disability manifested by arthritis of the 
left shoulder and the cervical and lumbar portions of the 
spine is not due to disease or injury that was incurred in or 
aggravated by active service; nor may any be presumed to have 
been incurred therein.  38 U.S.C.A. §§ 1110, 1112, 1137, 5107 
(West 2002); 38 C.F.R. §§ 3.303, 3.307, 3.309 (2008).  



REASONS AND BASES FOR FINDINGS AND CONCLUSIONS

A review of the record shows that all appropriate notice and 
development has been accomplished.  See 38 U.S.C.A. §§ 5100 
et seq.  The letters of August 2003 and March 2005 provided 
pertinent notice and development information to the Veteran.  

The claims file contains VA examination reports and 
outpatient reports.  The notice as to what evidence was 
needed had been provided, and there is no indication of 
additional evidence or development that should be undertaken.  

The record reflects that the RO has attempted to obtain all 
of the Veteran's medical records in connection with the 
claims.  The RO has contacted all of the medical providers 
listed by the Veteran.  

While this case was undergoing development, the case of 
Dingess/Hartman was decided.  See Dingess/Hartman v. 
Nicholson, 19 Vet. App. 473 (2006).  To the extent that all 
notice has not been provided, there is no prejudice to the 
Veteran.  Because service connection has been denied, any 
question as to the appropriate disability rating or effective 
date is moot, and there can be no failure-to-notify prejudice 
to the Veteran.  

The Board notes that the Veteran submitted additional 
statements, which were received by the RO subsequent to the 
issuance of an august 2008 Supplemental Statement of the Case 
(SSOC) without a waiver of consideration by the RO; 
specifically, regarding stressors.  

This information is, for the most, repetitive of information 
provided in other statements in the claims file.  As the 
added evidence is essentially duplicative and would not 
assist in substantiating his stressors, the Board will not 
delay adjudication of the case any further.  

For these reasons, the Board finds that the development of 
the record is sufficiently complete to permit a fair 
consideration and resolution of the appeal, and there has 
been no prejudicial failure of the duty to provide notice or 
assistance to the Veteran.  

The Board has reviewed all the evidence in the claims file, 
which includes: statements of the Veteran and his spouse, 
private medical records, VA medical records, service 
treatment records and service personnel records.  



Service connection

In general, service connection may be granted for disability 
or injury incurred in or aggravated by active military 
service.  38 U.S.C.A. § 1110.  

To establish service connection, there must be medical 
evidence of a current disability, medical or lay evidence of 
in-service incurrence or aggravation of a disease or injury, 
and medical evidence linking the current disability to that 
in-service disease or injury.  Pond v. West, 12 Vet. App. 
341, 346 (1999); Hickson v. West, 12 Vet. App. 247, 253 
(1999).  

Service connection will be presumed for certain chronic 
diseases (e.g., psychosis and arthritis) which are manifest 
to a compensable degree within the year after qualifying 
active service.  38 U.S.C.A. §§ 1101, 1112, 1113; 38 C.F.R. 
§§ 3.307, 3.309.  


Service connection for an innocently acquired psychiatric 
disorder 
other than PTSD

Regarding the claimed PTSD, it is pertinent to note that the 
service personnel records show that the Veteran received 
punishment for various infractions including assault 
beginning within 2 months of enlistment into active service.  

The service treatment record shows that he was examined 
during service in February 1972.  The clinical notes reflect 
that the Veteran wanted to be discharged from service.  He 
felt that he was not getting the recognition that he 
deserved.  The diagnosis was that of passive/aggressive 
personality disorder.  

The postservice treatment records dated in May 1989 reflect 
that the Veteran was examined in conjunction with his 
application for state disability benefits.  He reported a 
history of polysubstance abuse as well as a history of being 
jailed for assault.  The diagnosis was that of borderline 
personality disorder with depressive neurosis.  

A VA examination was conducted in September 1990.  In 
reporting his medical history, the Veteran indicated that he 
had been committed by the court to a psychiatric treatment 
facility in 1980.  He did not provide further details.  The 
VA examiner diagnosed passive aggressive personality 
disorder.  

The subsequent private and VA records show that the Veteran 
has been diagnosed with various psychiatric disorders, to 
include opioid dependence, OCD, mixed personality disorder, 
anxiety disorder, adjustment disorder, polysubstance abuse, 
depression, dysthymia with paranoid overtones and nihilistic 
thinking, and a delusional disorder.  

A VA examination was conducted in May 2003.  The psychiatrist 
determined that the Veteran's personality disorder was 
evident in service and was related to the currently diagnosed 
personality disorder(s), which was the principle diagnosis.  
He added that as one's personality did not essentially 
change, his personality disorder was not aggravated by 
military service.  Moreover, OCD, depressive disorder and 
opioid abuse were not found on examination.  

The subsequently received VA outpatient records have included 
the previously mentioned psychiatric disorders and a 
diagnosis of PTSD.  

Initially the Board notes that primary substance abuse is 
deemed by statute to be the result of willful misconduct and 
cannot itself be service connected.  See Gabrielson v. Brown, 
7 Vet. App. 36, 41 (1994); 38 U.S.C.A. § 105(a), 1110.  
Furthermore, a personality disorder is not a disease or 
injury for VA compensation purposes.  

However, 38 C.F.R. § 4.127 provides that a "disability 
resulting from a mental disorder that is superimposed upon . 
. . a personality disorder may be service connected."  

Based on its review of the entire record, the Board finds 
that the claim of service connection for an innocently 
acquired psychiatric disorder must be denied.  While he was 
noted to have a personality disorder in service, there was no 
innocently acquired psychiatric disorder noted in service.  
Furthermore, a diagnosis of an innocently acquired 
psychiatric disorder was not shown until many years after 
service.  

The Veteran is shown to have continued to exhibit ongoing 
manifestations of a personality disorder subsequent to 
service (as evidenced by the 1989 state disability  
examinations), but a diagnosis of an innocently acquired 
psychiatric disorder was not shown until 1996, some 24 years 
after his discharge from military service.  At that time, the 
diagnoses of OCD and depression were recorded.  The etiology 
was not addressed, but there was no showing that either was 
related to the Veteran's active service.  

In subsequent years, an anxiety disorder, adjustment 
disorder, polysubstance abuse, and delusional disorder have 
been reported, but other than being noted, none was ever 
attributed to service.  As such, there is no basis for the 
grant of service connection for any of this identified 
psychopathology.  

The Veteran asserts that his personality disorder had 
developed into the currently diagnosed psychiatric disorders; 
however, as a layperson, he does not have the medical 
expertise to provide a competent medical opinion as to likely 
etiology of the claimed conditions.  

Accordingly, the preponderance of the evidence is against the 
claim of service connection for a innocently acquires 
psychiatric disorder.  


Service connection for PTSD

First, service connection for PTSD requires medical evidence 
diagnosing the condition in accordance with 38 C.F.R. § 
4.125(a) [i.e., under the criteria of Diagnostic and 
Statistical Manual of Mental Disorders, Fourth Edition (DSM-
IV)]; a link, established by medical evidence, between the 
Veteran's current symptoms and an in-service stressor; and 
credible supporting evidence that the claimed in-service 
stressor occurred.  

If a PTSD claim is based on in-service personal assault, 
evidence from sources other than the Veteran's service 
records may corroborate the Veteran's account of the stressor 
incident.  38 C.F.R. § 3.304(f).  

The Veteran asserts that his PTSD is due to stressors that 
include being assaulted by his staff sergeant, a gunnery 
sergeant and a private, as well as being faced with racism.  
In other statements, the Veteran reported that he had been 
subjected to blanket parties where he was physically abused.  

The Veteran in this case has not claimed to have been engaged 
in combat with the enemy or to have had combat-related 
stressors during his service.  In a case where the Veteran 
did not serve in combat, service connection for PTSD may not 
be granted without independent evidence confirming the 
inservice occurrence of the claimed stressor events.  

While a diagnosis of PTSD was reported by VA, this diagnosis 
appears to have been based on information provided by the 
Veteran in support of his own claim.  The United States Court 
of Appeals for Veterans Claims (Court) has held on a number 
of occasions that a medical opinion premised upon an 
unsubstantiated account is of no probative value.  Even 
assuming that the examiners based their opinions on medically 
sufficient stressors, they still must be proven by official 
service records or other credible supporting evidence.  
38 C.F.R. § 3.304(f).  

In this regard, there is no competent evidence which tends to 
corroborate the occurrence of the stressors as claimed by the 
Veteran.  The RO initially sent a PTSD questionnaire to the 
Veteran requesting that he provide specific details about his 
stressors.  However, the resulting statements in the record 
regarding the stressors show that the events are either 
unverifiable by their nature or lack sufficiently detailed 
description to render verification impossible.  For the most 
part, he has not identify the reported events with 
specificity.  

Moreover, the Veteran has provided inconsistent statements in 
reporting his medical history, and this affects the probative 
value of his statements.  For instance, the private medical 
records reflect that, in June 1990, the Veteran reported 
sustaining shrapnel wounds to the liver in Vietnam.  At an 
earlier state disability examination conducted in 1989, he 
reported being attacked by a gang and stabbed in the liver.  

The Veteran also has not provided any competent evidence to 
independently substantiate any claimed stressor event.  
Because of this lack of detail and the vague nature of his 
statements, the Board finds that the Veteran's assertions 
alone lack sufficient reliability to otherwise corroborate 
any claimed event.  

The service personnel record shows that the Veteran was 
reprimanded for assaultive behavior as well as other conduct 
in deriliction of duty.  However, this behavior is not 
indicative of any potentially verifiable stressor event.  The 
Veteran's behavior in this regard was found on examination to 
be due to a passive/aggressive personality disorder.  

The Board recognizes that the Veteran's own statements need 
not be strictly corroborated.  See Suozzi v. Brown, 10 Vet. 
App. 307 (1997) (corroboration of every detail is not 
required to satisfy the § 3.304(f) requirement that there be 
credible supporting evidence that the claimed stressors 
actually occurred).  Nevertheless, despite efforts by VA to 
elicit salient information in order to confirm the stressors 
in this case, no details have been provided to corroborate 
any stressor.  

Although a VA physician has rendered a diagnosis of PTSD, the 
Board may not grant service connection for PTSD without 
supporting evidence verifying the underlying stressor event.  

Accordingly, the weight of the evidence establishes that a 
stressor sufficient to support a diagnosis of PTSD cannot be 
verified.  Thus, on this record, the claim of service 
connection must be denied.  


Service connection for diabetes mellitus including as 
secondary to Agent Orange exposure  

The Veteran asserts that he developed diabetes mellitus due 
to exposure to herbicides while stationed in Parris Island, 
South Carolina.  

VA regulations also provide that a veteran who had active 
military, naval, or air service in the Republic of Vietnam 
during the Vietnam Era shall be presumed to have been exposed 
during such service to an herbicide agent, unless there is 
affirmative evidence to establish that the veteran was not 
exposed to any such agent during that service.  38 C.F.R. § 
3.307(a)(6)(iii).  In such circumstances, service connection 
may be granted on a presumptive basis for diseases listed in 
38 C.F.R. § 3.309(e).  See 38 C.F.R. § 3.307(a)(6)(ii).  

The Veteran is not shown to have served in the Republic of 
Vietnam during the Vietnam era.  He reports having loaded and 
unloaded barrels of Agent Orange in a warehouse while serving 
at Parris Island.  

However, the presumption of service connection on the basis 
of the veteran being exposed to an herbicide agent does not 
apply to service at Parris Island.  38 C.F.R. 
§ 3.307(a)(6)(iii)).  Accordingly, the claim cannot be 
favorably considered under the provisions of the law 
providing for presumptive service connection based on 
documented Agent Orange exposure.  

However, service connection still could be established with 
satisfactory proof of direct service connection.  Combee v. 
Brown, 34 F.3d 1039 (Fed. Cir. 1994) and Brock v. Brown, 
10 Vet. App. 155, 160 (1998). 

Even disregarding the presumptive regulations regarding Agent 
Orange, the service medical records reflect no complaint or 
finding diagnostic of diabetes mellitus during service.  

Further, the first evidence of diabetes mellitus was many 
years after service.  A private medical record dated in March 
1995 shows that the Veteran was concerned about developing 
diabetes mellitus due to his family history.  The examiner 
noted the urinalysis did not show evidence of glucose.  The 
first diagnosis of diabetes mellitus was noted in VA records 
dated in June 2001.   

Furthermore, the record does not contain any medical opinion, 
which tends to shown that the claimed diabetes mellitus is 
due to a specific episode of Agent Orange exposure during 
service.  

Accordingly, on this record, the preponderance of the 
evidence is against the claim of service connection for 
diabetes mellitus.  


Service connection for claimed arthritis of multiple joints.  

In regard to the claimed arthritis of multiple joints, the 
record does not support a conclusion that the Veteran has 
current disability, that is, an impairment in earning 
capacity as the result of the claimed disease or injury as 
set forth in 38 C.F.R. § 4.1.  See Hunt v. Derwinski, 1 Vet. 
App. 292, 296 (1991); Allen v. Brown, 7 Vet. App. 439, 448 
(1995); Chelte v. Brown, 10 Vet. App. 268, 271 (1997).  

The provided medical evidence does not show a current 
diagnosis referable to a generalized or systemic arthritic 
disease entity.  The Veteran has not provided any medical 
documentation listing diagnoses described as arthritis of 
multiple joints.  A private rheumatology examination 
conducted in April 2002 was negative for such.  

Moreover, a systemic or generalized disease has not been 
diagnosed on any of the VA examinations conducted in this 
case.  

The localized degenerative joint changes have been noted to 
involve the left shoulder, the cervical spine and the lumbar 
spine; none was noted until many years after service.  
Furthermore, there is no competent evidence to relate these 
discrete degenerative changes to a specific event or incident 
of the Veteran's active service.  

It should be noted that the Veteran was denied service 
connection for residuals of injury to the left shoulder in 
October 1990.  

The only evidence supporting the claim of service connection 
is the Veteran's own lay statements.  However, these 
assertions are of limited probative weight and, by themselves 
are not sufficient to establish service incurrence or 
aggravation.  

Accordingly, on this record, the Board concludes that the 
preponderance of the evidence is against the claim of service 
connection for a disability claimed as arthritis of multiple 
joints.  



ORDER

Service connection for claimed PTSD is denied.  

Service connection for a claimed OCD is denied.  

Service connection for a claimed mixed personality disorder 
is denied.  

Service connection for diabetes mellitus type II claimed as 
due to herbicide agents is denied.  

Service connection for claimed arthritis of multiple joints 
is denied.  



____________________________________________
STEPHEN L.WILKINS
Veterans Law Judge, 
Board of Veterans' Appeals  



 Department of Veterans Affairs


